708 S.E.2d 716 (2011)
STATE
v.
Timothy HARTFORD, Jr.
No. 102A11-1.
Supreme Court of North Carolina.
May 20, 2011.
Ann B. Petersen, Chapel Hill, for Hartford, Timothy (Jr.).
Anne M. Gomez, Assistant Appellate Defender, for Hartford, Timothy (Jr.).
Roy Cooper, Attorney General, for State of N.C.
James R. O'Neill, Assistant District Attorney, for State of N.C.
Thomas J. Keith, District Attorney, for State.
The following order has been entered on the motion filed on the 19th of May 2011 by for Extension of Time to Prepare Proposed Record on Appeal:
"Motion Allowed by order of the Court in conference, this the 20th of May 2011."